Exhibit 10.41

FOURTH AMENDMENT TO LEASE

(Liberty Industrial Park, LLC)

THIS FOURTH AMENDMENT TO LEASE (“Fourth Amendment”) is made and entered into as
of the 14th day of February, 2020, by and between LIBERTY INDUSTRIAL PARK, a
California limited liability company (“Lessor”) and ORGANOGENESIS INC., a
Delaware corporation (“Lessee”).

R E C I T A L S:

A. Lessor and ADVANCED BIOHEALING, Inc. entered into that certain Standard
Industrial/Commercial Multi-Tenant Lease—Net dated as of March 7, 2011 (the
“Original Lease”), whereby Lessor leased to Lessee and Lessee leased from Lessor
certain industrial space located in those certain buildings located at and
addressed as 9677 Distribution Avenue, San Diego, California (the “Project”).
The Lease term ended on April 30, 2013. Advanced BioHealing Inc. was acquired by
Shire, Inc. as a wholly-owned subsidiary in 2011. Shire, Inc. changed its name
to Shire Regenerative Medicine, Inc. effective July 18, 2012. Shire, Inc. was
acquired by Organogenesis on January 17, 2014. The Original Lease may be
referred to herein as the “Lease.”

B. By a First Amendment, Lessor and Lessee agreed to extend the Term of the
Lease to terminate on April 30, 2015.

C. By a Second Amendment, Lessor and Lessee agreed to extend the Term of the
Lease to terminate on April 30, 2017.

D. By a Third Amendment, Lessor and Lessee agreed to extend the Term of the
Lease to terminate on April 30, 2020.

E. By this Fourth Amendment, Lessor and Lessee desire to extend the Term of
Lease to terminate on March 31, 2022 and to otherwise modify the Lease as
provided herein.

F. Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:



--------------------------------------------------------------------------------

A G R E E M E N T:

1. The Premises. Lessor and Lessee hereby agree that pursuant to the Lease,
Lessor currently leases to Lessee and Lessee currently leases from Lessor that
certain industrial space in the Project containing 6,000 rentable square feet
(the “Premises”), as more particularly described in the Original Lease.

2. Extended Lease Term. The Lease Expiration Date of April 30, 2020 shall be
extended such that the Lease shall terminate on March 31, 2022 (“New Termination
Date”). The period from May 1, 2020 through the New Termination Date specified
above shall be referred to herein as the “Extended Term.”

3. Monthly Base Rent. Notwithstanding anything to the contrary in the Lease,
during the Extended Term, Lessee shall pay, in accordance with the provisions of
this Section 3, monthly Base Rent for the Premises as follows:

 

Period    Monthly Base Rent  

May 1, 2020 - April 30, 2021

   $ 5,280.00  

May 1, 2021 - March 31, 2022

   $ 5,438.40  

4. Condition of the Premises. Lessee hereby agrees to accept the Premises in its
“as-is” condition and Lessee hereby acknowledges that Lessor shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the Premises. Lessee also acknowledges that Lessor has made no
representation or warranty regarding the condition of the Premises.

5. Defaults. Lessee hereby represents and warrants to Lessor that, as of the
date of this Fourth Amendment, Lessee is in full compliance with all terms,
covenants and conditions of the Lease and that there are no breaches or defaults
under the Lease by Lessor or Lessee, and that Lessee knows of no events or
circumstances which, given the passage of time, would constitute a default under
the Lease by either Lessor or Lessee.

6. Signing Authority. Each individual executing this Fourth Amendment on behalf
of Lessee hereby represents and warrants that Lessee is a duly formed and
existing entity qualified to do business in the State of California and that
Lessee has full right and authority to execute and deliver this Fourth Amendment
and that each person signing on behalf of Lessee is authorized to do so.

 

2



--------------------------------------------------------------------------------

7. No Further Modification. Except as set forth in this Fourth Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.

IN WITNESS WHEREOF, this Fourth Amendment has been executed as of the day and
year first above written.

 

“LESSOR”

   

LIBERTY INDUSTRIAL PARK, LLC,

a California limited liability company

    By:   /s/ Stephen R. Madruga      

Name: Stephen R. Madruga

Its: Managing Member

    Date:   2.14.20     By:   /s/ Janice Gonsalves      

Name: Janice Gonsalves

Its: Member

    Date:   2.14.20

“LESSEE”

   

Organogenesis, Inc.,

a Delaware corporation

    By:  

/s/ Patrick Bilbo

     

Name: Patrick Bilbo

Its: COO

    Date:   2/9/2020

 

3